Citation Nr: 1819381	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  13-33 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Nguyen, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 2000 to January 2004 with the United States Air Force. She also had additional reserve duty service with the Air Force Reserves. This matter comes before the Board of Veteran's Appeals Board (Board) on appeal from a May 2011 rating decision from the Regional Office in Milwaukee, Wisconsin (RO), Department of Veterans Affairs (VA).

The Veteran appeared and testified at a video conference hearing before the undersigned Veterans Law Judge in August 2016. A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is needed before the claim on appeal can be decided.

The evidence of record shows that the Veteran injured her left shoulder in March 2010, apparently while not on active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA).  In April 2010, the Veteran re-injured that shoulder.  The Veteran argues that after her first injury, the shoulder was painful, but that after the second, it was much worse.  

First, remand is required to attempt to obtain relevant medical records.  In a May 2006 VA nursing note, it was documented that the Veteran requested an orthopedic consult to evaluate her left shoulder SC condition in which e-medicine and orthopedic consult requests were sent. In a subsequent addendum opinion, the author of the nursing note updated the Veteran's medical chart and stated that the clavicle injury was not service connected, that service connection was for a knee injury, and that the author would hold off on the orthopedic consult until the Veteran was seen by her primary care physician who would initiate an orthopedic consult. On remand, additional development is necessary to ensure that the Veteran is afforded the opportunity to identify all relevant private treatment providers, and that any outstanding private and VA treatment records are secured and associated with the claims file.  This suggests that a left shoulder injury may have existed prior to 2010.  

Second, remand is required to attempt to verify her duty dates.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C. 
§ 5103A (2012); 38 C.F.R. § 3.159(c) (2017). This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records. 38 C.F.R. § 3.159 (c)(2). The Veteran's DD Form 214 documents active duty from February 2000 to January 2004 with three months and seven days of prior inactive service. Furthermore, in an October 2010 Line of Duty Determination, the reviewer found that the April 2010 shoulder injury occurred during a period of active duty, while in annual tour status, and that the injury was incurred in the line of duty. However, the record does not clearly document the exact dates of the Veteran's period of active duty, ACDUTRA, and INACDUTRA. This must be verified prior to a determination of service connection.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include any treatment for her left shoulder prior to and during, 2006. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and her representative.

2. Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include any treatment for her left shoulder prior to and during, 2006. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

3. Contact all appropriate sources in order to verify the specific dates of any active duty, ACDUTRA, and INACDUTRA service. Document for the claims file what repositories were contacted and why. If necessary, the Veteran should be requested to provide any assistance in obtaining this clarifying information. All verified dates of service and all responses received should be documented in the claims file. Any outstanding service personnel records (SPRs) and service treatment records (STRs) should also be obtained and associated with the claims file. Records concerning service merely denoting the amount of points she obtained, including cumulatively, are not helpful in this regard insofar as determining exactly when the Veteran was on ACDUTRA and INACDUTRA.

The AOJ must make as many attempts for these records as are necessary to comply with this VA regulation and document these attempts in a memo to the file if such records are determined to be unavailable. Appropriately notify the Veteran and her representative if unable to obtain these records. 

4. After any additional records are associated with the claims file and verification of the Veteran's service dates has been exhausted, schedule the Veteran for a VA examination to assist in determining the nature and etiology of any residuals of a left shoulder disability. The examiner must be a different examiner than the one who provided the prior opinions. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. 

(a) First, the examiner must determine each of the Veteran's left shoulder disorders. If left shoulder coracoacromial impingement, shoulder dislocation mild, and shoulder strain mild are not diagnosed, please address the prior opinions of record and explain why no such current diagnosis is warranted.

(b) Second, the examiner must opine whether each diagnosed shoulder disorder at least as likely as not (50 percent or greater probability) had onset in, or is otherwise related to active service or a period of ACDUTRA.

(c) Third, the examiner must opine whether each diagnosed shoulder disorder at least as likely as not (50 percent or greater probability) was caused by an injury during a period of INACDUTRA.

(d) Fourth, the examiner must opine whether each diagnosed shoulder disorder at least as likely as not (50 percent or greater probability) was aggravated during a period of active duty or ACDUTRA.

The examiner must address the following: 1) the May 2006 nursing note documenting the Veteran's request for an orthopedic consult to evaluate her left shoulder and the accompanying addendum opinion referencing a clavicle injury; 2) a March 15, 2010 injury of the left shoulder; 
3) a re-dislocation of the Veteran's left shoulder in the line of duty in April 2010; 4) the April 2011, December 2012, and October 2013 VA examination reports and opinions; and 5) the Veteran's description of the left shoulder injury.

5. Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Ensure compliance with the directives of this remand. If a report is deficient in any manner, implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271   (1998).

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative. After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



